PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


SAFAA AL-ZERJAWI,                                 )
                                                  )     CASE NO. 4:15CV2512
               Plaintiff,                         )
                                                  )
               v.                                 )     JUDGE BENITA Y. PEARSON
                                                  )
JAMES KLINE, et al.,                              )
                                                  )     MEMORANDUM OF OPINION AND
               Defendants.                        )     ORDER [Resolving ECF Nos. 152, 154]



       Defendants move for summary judgment, and Plaintiff moves for an extension of time to

respond. ECF Nos. 152; 154. For the reasons stated below, both motions are denied, and the

Court’s earlier Order of Dismissal (ECF No. 120) is reinstated.

                             I. Background and Procedural Posture

       On December 4, 2015, Plaintiff filed a complaint in this matter alleging, among other

things, deliberate indifference to his serious medical need in violation of the Eighth Amendment

to the United States Constitution. ECF No. 1 (Initial Complaint); see ECF No. 55 (Amended

Complaint). He alleged that, in February 2014, after he was struck in the face with a rock by

another inmate, the medical staff at his correctional institution failed to provide appropriate

medical care, and he sustained permanent damage as a result. ECF No. 55 at PageID#: 352-55.

       In September 2018, after partial denial of summary judgment (ECF No. 110), the case

was settled and dismissed with prejudice. ECF Nos. 118, 120. He alleged that, despite an

obligation in the settlement agreement that Defendants “provide medical treatment to Plaintiff
(4:15CV2512)

consistent with [Ohio Department of Rehabilitation and Corrections] policy,” Plaintiff was

refused such treatment. See Ex Parte Letter to the Court (Oct. 25, 2018). On February 6, 2019,

after substantial interaction with the parties, the Court reopened the case to assess whether there

remained outstanding, unresolved issues and to adjudicate such issues if appropriate. ECF No.

129. The Court clarified that its earlier dismissal was vacated, and the matters disputed in the

parties’ pleadings would proceed to trial. ECF No. 142. The Court also clarified that it lacked

jurisdiction to enforce or modify the September 2018 settlement agreement, and that it would not

entertain allegations not presented in the operative pleadings. Id.; ECF No. 133; see ECF No. 55

(Amended Complaint); ECF No. 67 (Answer to Amended Complaint).

       The matter was set for a jury trial to begin on July 15, 2019. The parties were invited to

submit motions for summary judgment provided that any such motion did not “relitigate matters

that have already been decided or otherwise raise issues that could already have been brought

with reasonable diligence.” ECF No. 147 at PageID#: 1450. Defendants advance this second

motion for summary judgment, arguing that the settlement agreement rendered Plaintiff’s claims

moot, and that Plaintiff’s claims must be dismissed in any event because Plaintiff had failed to

exhaust his administrative remedies before commencing this litigation. ECF No. 152 (citing Int’l

Union, United Auto., Aerospace, Agr. and Implement Workers of America v. Dana Corp., 697

F.2d 718, 721 (6th Cir. 1983); Booth v. Churner, 532 U.S. 731, 736 (2001)).

       Plaintiff timely filed his opposition,1 and Defendants replied. ECF Nos. 155, 156.



       1
        Plaintiff’s motion for extension of time to respond (ECF No. 154) is denied
because it is unnecessary.

                                                 2
(4:15CV2512)

                                             II. Analysis

        Summary judgment is appropriately granted when there is no genuine dispute of material

fact and the moving party is entitled to judgment in its favor as a matter of law. Fed. R. Civ. P.

56(a). Defendants’ primary argument, however, does not sound in judgment but rather dismissal

for lack of subject-matter jurisdiction. Dana Corp., 697 F.2d at 720 (“Mootness is a

jurisdictional question.”); Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it

lacks subject-matter jurisdiction, the court must dismiss the action.”).

        Defendants urge that the parties’ September 2018 settlement agreement obviated

whatever “case” or “controversy” existed at that time. See U.S. Const. Art. III. They argue that

Plaintiff’s present dissatisfaction, to the extent it arises from events that took place prior to

September 12, 2018 (the date the parties executed their stipulation of dismissal, ECF No. 118),

does not give rise to the Court’s jurisdiction because it does not pertain to a “real and substantial

controvers[y] . . . .” See Dana Corp., 697 F.2d at 720 (quoting N. Carolina v. Rice, 404 U.S.

244, 246 (1971)). “[A] case is moot when the issues presented are no longer ‘live’ or the parties

lack a legally cognizable interest in the outcome.” Id. (quoting Powell v. McCormack, 395 U.S.

486, 496 (1969)).

        Plaintiff resists the argument, stating that it is “obvious” that “the settlement agreement is

invalid.” ECF No. 155 at PageID#: 1565. Plaintiff also acknowledges, however, that the Court

lacks “jurisdiction to enforce or modify the settlement agreement between the parties,” which

resolved the issues raised in the pleadings. Id. at PageID#: 1566. “[M]atters relating to any such

agreement are matters of state contract law.” ECF No. 133 at PageID#: 1379. The Court


                                                   3
(4:15CV2512)

reopened the case (ECF No. 129) to assess whether a controversy persisted and, if so, to

adjudicate that controversy.

       The parties’ briefing, however, reveals that their discord centers on Plaintiff’s recent

allegations (from October 2018 to the present), not those allegations described in his Amended

Complaint (from February 2014) (ECF No. 55). Plaintiff describes the remaining dispute as

follows: “[T]he plaintiff was under the impression that his medications that he was receiving at

the time of the settlement agreement would continue and be on-going. It is because of that issue

the plaintiff wrote the Court” to ask that the matter be reopened. ECF No. 155 at PageID#: 1566.

He continues, “This is a matter of the plaintiff having an understanding that he would receive

medication that will keep him from going blind at a more faster and continuing rate, and to

alleviate the pain and suffering from the physical condition” resulting from 2014 events. Id.

Since the dismissal and reopening, Plaintiff has alleged that “Defendants did breach [the] Terms

of Settlement,” Ex Parte Letter to the Court (Oct. 25, 2018), and that his medications were

stopped without justification. ECF No. 155 at PageID#: 1566; see also Final Pretrial

Conference (Mar. 6, 2019). Such allegations cannot be sustained under this case caption because

they do not pertain to the parties’ pleadings. See ECF No. 55 (Amended Complaint); ECF No.

67 (Answer).

       Seemingly aware of that limitation, Plaintiff has filed another lawsuit in this judicial

district based on these new (2018-2019) allegations of misconduct. Case No. 1:19-cv-511 (N.D.

Ohio, filed Mar. 7, 2019) (before Judge Oliver). In his Complaint in that litigation, he alleges

that he presented his settlement agreement to the medical staff at Richland Correctional


                                                 4
(4:15CV2512)

Institution, the physician there insisted that he would not honor the terms of the settlement

agreement and discontinued some of Plaintiff’s medications, and Plaintiff continues to suffer

pain as a result. Case No. 1:19-cv-511 (N.D. Ohio), ECF No. 1 at PageID#: 5-14.

       Whatever live controversy exists between the parties, it is accounted for in the new

litigation before Judge Oliver. The pleadings in this litigation (ECF Nos. 55, 67), however, do

not describe a “real and substantial controversy” because the subject matter of that dispute has

been resolved by settlement, and that settlement has not been voided. See Rice, 404 U.S. at 246;

Dana Corp., 697 F.2d at 721. Summary judgment is not appropriate because Defendants are not

entitled as a matter of law to judgment in their favor. Nevertheless, the Court reinstates its

earlier Order of Dismissal (ECF No. 120) because it lacks subject-matter jurisdiction over

matters that the parties have already settled. See Fed. R. Civ. P. 12(h)(3).

                                         III. Conclusion

       Plaintiff’s motion for extension of time (ECF No. 154) is denied because it is

unnecessary. Defendants’ motion for summary judgment (ECF No. 152) is denied, but the Court

reinstates its earlier Order of Dismissal (ECF No. 120) because it lacks subject-matter

jurisdiction over the matter in dispute. The jury trial scheduled for July 15, 2019, is cancelled.



       IT IS SO ORDERED.


    June 5, 2019                                /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge



                                                 5
